                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                              ASHEVILLE DIVISION
                                              1:17-cv-350-MOC-WCM

              MARY MARTIN,                        )
                                                  )
                                Plaintiff,        )
                                                  )
              vs.                                 )
                                                  )
              NAKISHA GARRETT, et al.,            )                        ORDER
                                                  )
                                                  )
                                                  )
                                Defendants.       )
              ___________________________________ )

                        THIS MATTER is before the Court on a sealed letter received from Plaintiff Mary

              Martin, a North Carolina prisoner currently incarcerated at Neuse Correctional Institution in

              Goldsboro, North Carolina. (Doc. No. 57). Plaintiff asks for this Court’s assistance with

              preventing her from being transferred to Swannanoa Correctional Center for Women in Black

              Mountain, North Carolina.

                        The North Carolina Department of Public Safety is the agency with authority for

              determining whether Plaintiff is incarcerated. This federal district court has no authority to

              direct where Plaintiff is housed. Therefore, Plaintiff’s letter is DENIED, (Doc. No. 57), without

              prejudice to Plaintiff to seek assistance directly from the North Carolina Department of Public

              Safety.

                        IT IS SO ORDERED.


Signed: September 16, 2019




                                                               1
